175 F. Supp. 2d 24 (2001)
Eloise Pepion COBELL, et al., Plaintiffs,
v.
Gale NORTON, Secretary of the Interior, et al., Defendants.
No. 96-1285(RCL).
United States District Court, District of Columbia.
November 28, 2001.
Supplemental Order to Show Cause December 6, 2001.
Keith M. Harper, Lorna K. Babby, Washington, DC, Dennis Marc Gingold, Washington, DC, Elliott H Levitas, Atlanta, GA, for plaintiffs.
Robert D. Luskin, Patton Boggs, L.L.P., Washington, DC, Tom C. Clark, U.S. Department of Justice, Land & Natural Resources Division, Washington, DC, Brian L. Ferrell, Andrew M. Eschen, U.S. Department of Justice, Washington, DC, Charles Walter Findlay, III, Sarah D. Himmelhoch, U.S. Department of Justice, Environment & Natural Resources Division, Washington, DC, Sandra Marguerite Schraibman, U.S. Department of Justice, Federal Programs Branch, Washington, DC, Edith R. Blackwell, Washington, DC, John Charles Cruden, U.S. Department of Justice, Environment & Natural Resources Division, Annandale, VA, for Bruce Babbitt.
Charles Walter Findlay, III, Sarah D. Himmelhoch, U.S. Department of Justice, Environment & Natural Resources Division, Washington, DC, John Charles Cruden, U.S. Department of Justice, Environment & Natural Resources Division, Annandale, VA, for Lawrence Summers.
Mark E. Nagle, Robert Craig Lawrence, Scott Sutherland Harris, U.S. Attorney's Office, Washington, DC, J. Christopher Kohn, U.S. Department of Justice, Commercial Litigation Branch, Washington, DC, John Most, U.S. Department of Justice, Environment & Natural Resources, Washington, DC, Brian L. Ferrell, Charles Walter Findlay, III, Jo-Ann Shyloski, Barry Weiner, U.S. Department of Justice, Environment & Natural Resources Division, Washington, DC, Terry M. Petrie, U.S. Department of Justice, Denver, CO, Seth Brandon Shapiro, John Stemplewicz, U.S. Department of Justice, Civil Division/Ben Franklin Station, Washington, DC, Sandra Peavler Spooner, Peter Blaze Miller, Cynthia L. Alexander, Amalia D. Kessler, Mathew J. Fader, U.S. Department of Justice, Commercial Litigation *25 Branch, Washington, DC, John Charles Cruden, for Kevin Gover, Department of Interior, Gale Norton.
Robert D. Luskin, Patton Boggs, L.L.P., Washington, DC, Seth Brandon Shapiro, Peter Blaze Miller, Cynthia L. Alexander, Amalia D. Kessler, Mathew J. Fader, U.S. Dept. of Justice, Commercial Litigation Branch, Washington, DC, for John D. Leshy, Edward B. Cohen.
Elizabeth Wallace Fleming, Preston, Gates, Ellis & Rouvelas Meeds, Washington, DC, Seth Brandon Shapiro, Peter Blaze Miller, Cynthia L. Alexander, Amalia D. Kessler, Mathew J. Fader, U.S. Department of Justice, Commercial Litigation Branch, Washington, DC, for Michael G. Rossetti.
B. Michael Rauh, Manatt, Phelps & Phillips, L.L.P., Washington, DC, Seth Brandon Shapiro, U.S. Dept. of Justice, Commercial Litigation Branch, Washington, DC, for Neal McCaleb.
Lawrence H. Wechsler, Janis, Schuelke & Wechsler, Washington, DC, for Eleni M. Constantine.
Donald Michael Barnes, Seyfarth Shaw, Washington, DC, for Roberta McInerney.
David Booth Beers, Shea & Gardner, Washington, DC, for James Regan.
William Aaron Dobrovir, Warrenton, VA, for Daniel Mazella.
Pamela J. Marple, Manatt, Phelps & Phillips, L.L.P., Washington, DC, for Randall Lewis.
Timothy Patrick Garren, U.S. Department of Justice, Civil Rights Division, Washington, DC, for U.S.
Brian L. Ferrell, U.S. Department of Justice, Environment & Natural Resources Division, Washington, DC, for Dept. of Treasury.
Erik Lloyd Kitchen, Steptoe & Johnson, L.L.P., Washington, DC, for Ingrid D. Falanga.
Martha Purcell Rogers, Ober, Kaler, Grimes & Shriver, Washington, DC, for Timothy S. Elliott.
Michael R. Bromwich, Fried, Frank, Harris, Shriver & Jacobson, Washington, DC, Amy Berman Jackson, Trout & Richards, P.L.L.C., Washington, DC, for Edith R. Blackwell.
Roger Eric Zuckerman, Zuckerman, Spaeder, Goldstein, Taylor & Kolker, L.L.P., Washington, DC, for Robert Lamb.
Kathleen Elizabeth Voelker, Washington, DC, for James Douglas.
Stephen M. Byers, Crowell & Moring, L.L.P., Washington, DC, for Dominic Nessi.
Michael R. Bromwich, Fried, Frank, Harris, Shriver & Jacobson, Washington, DC, for M. Sharon Bleckwell.
Leslie B. Kiernan, Zuckerman, Spaeder, Goldstein, Taylor & Kolker, L.L.P., Washington, DC, for Hilda Manuel.
L. Barrett Boss, Asbill, Junkin, Moffitt & Boss, Chartered, Washington, DC, for Steven Swanson.
Plato Cacheris, Sydney Jean Hoffmann, John Francis Hundley, Law Offices of Plato, Cacheris, Washington, DC, for John Berry, Glenn Schumaker.
Barbara Ann Van Gelder, Wiley, Rein & Fielding, Washington, DC, for James A. Eichner.
William Holt Briggs, Jr., Ross, Dixon & Bell, LLP, Washington, DC, for Phillip A. Brooks.
Thomas Edward Wilson, Berliner, Corcoran & Rowe, L.L.P., Washington, DC, for John S. Most.
*26 Mary Lou Soller, Miller & Chevalier, Chartered, Washington, DC, for Chester Mills, Terrence Virden.
Jeffrey David Robinson, Melissa Heitmann McNiven, Baach, Robinson & Lewis, Washington, DC, for Lois J. Schiffer.
Dwight Phillip Bostwick, Comey, Boyd & Luskin, PC, Washington, DC, Melissa Heitmann McNiven, Baach, Robinson & Lewis, Washington, DC, for Anne Shields.
Larry Allen Nathans, Bennett & Nathans, L.L.P., Baltimore, MD, for Terry Steels.
John Kenneth Zwerling, Zwerling & Kemler, P.C., Alexandria, VA, for Terry Syeele.
Lisa Bondareff Kemler, Zwerling & Kemler, P.C., Alexandria, VA, for Deborah Maddox.
Russell David Duncan, Lisa Ann Freiman Fishberg, Coburn & Schertler, Washington, DC, for John A. Bryson, David Shilton.
E Lawrence Barcella, Jr., Paul, Hastings, Janofsky & Walker, L.L.P., Washington, DC, for William G. Myers, III.
David Sidney, Alessio D. Evangelista, Beveridge & Diamond, P.C., Washington, DC, for Daryl W. White.
Michael D. Goodstein, Resolution Law Group, PC, Washington, DC, for Tom C. Clark, II.
Bradley Stuart Lui, Morrison & Foerster, LLP, McLean, VA, for Sabrina McCarthy.
Stanley M. Brand, Andrew Dewald Herman, Brand & Frulla, P.C., Washington, DC, for Peter D. Coppelman.
Marshall L. Matz, Olsson, Frank & Weeda, P.C., Washington, DC, for Michael B. Jandreau.
Jefferson McClure Gray, Ober, Kaler, Grimes & Shriver, Baltimore, MD, Kenneth Paquin.
Alan Lee Balaran, Washington, DC, Special Master.
Jonathan K. Tycko, Gibson, Dunn & Crutcher, L.L.P., Washington, DC, Richard Lee Cys, Davis Wright Tremaine, Washington, DC, for Dow Jones & Co., Inc.
Christopher B. Mead, London & Mead, Washington, DC, for Kenneth F. Rossman.
Albert Lee Bynum, Gadsden, AL, pro se.

ORDER TO SHOW CAUSE
LAMBERTH, District Judge.
This matter comes before the Court on Plaintiffs' Motion for Order to Show Cause Why Past and Present Interior Defendants and their Employees and Counsel Should Not Be Held in Contempt of Court, filed August 27, 2001, and Plaintiffs' Motion for Order to Show Cause Why Interior Defendants and their Employees and Counsel Should Not Be Held in Contempt for Violating Court Orders and for Defrauding This Court in Connection with Trial One, filed on October 19, 2001, the Consolidated Opposition thereto filed by defendants Gale Norton and Neal McCaleb in their official capacities on November 15, 2001, the Plaintiffs' Consolidated Reply filed November 21, 2001, and the record herein.
Plaintiffs' motions are GRANTED as to the Interior defendants in their official capacities, but the Court defers ruling at this time on plaintiffs' motions to order non-party employees and counsel to show cause.
Defendants Gale Norton, Secretary of the Interior, and Neal McCaleb, Assistant Secretary of Interior for Indian Affairs, *27 are hereby ORDERED to show cause why they should not be held in civil contempt of court in their official capacities for the following:
1. Failing to comply with the Court's Order of December 21, 1999, to initiate a Historical Accounting Project.
2. Committing a fraud on the Court by concealing the Department's true actions regarding the Historical Accounting Project during the period from March 2000, until January 2001.
3. Committing a fraud on the Court by failing to disclose the true status of the TAAMS project between September 1999 and December 21, 1999.
4. Committing a fraud on the Court by filing false and misleading quarterly status reports starting in March, 2000, regarding TAAMS and BIA Data Cleanup.
The Court agrees with plaintiffs that the defendants cannot challenge any factual findings of the Court Monitor unless they specifically objected to the findings within the 10-day period allowed. Therefore, Court Monitor Reports I, II, and III cannot be contested by defendants except to the extent the defendants filed timely, specific comments. Defendants, on November 15, 2001, did timely respond to Court Monitor Report IV and to the Supplemental Report Amending Reports II and IV, sufficiently to require those factual findings to be subject to de novo review. In light of defendants' motion filed November 26, 2001, to modify their quarterly reports, and their filing of the EDS Reports, which clearly impeach the 7th Quarterly Report that defendants are still defending as accurate in their November 15 response to the Court Monitor's Report IV, it is unclear to the Court what defendants' current position is about this November 15, 2001 filing.
The Court will conduct a hearing at 2:00 p.m. on November 30, 2001, to ascertain the need for and identity of any witnesses who may be summoned to testify at the contempt trial of the defendants, and to set dates and times for testimony to begin on December 3, 2001, at 10:00 a.m.
SO ORDERED.

SUPPLEMENTAL ORDER TO SHOW CAUSE
Upon consideration of plaintiffs' Motion for Order to Show Cause Why Secretary Norton, Her Employees, and Counsel Should Not Be Held in Contempt, filed May 17, 2001, as renewed in a filing on November 16, 2001, and the record herein, plaintiffs' motions are GRANTED as to the Interior defendants in their official capacities only, and are otherwise DEFERRED.
By order filed November 28, 2001, the Interior defendants were ordered to show cause why they should not be held in civil contempt of court in their official capacities for four items. A fifth item is hereby added, and the November 28, 2001, order is hereby supplemented to require these defendants to show cause as to:
5. Committing a fraud on the Court by making false and misleading representations starting in March, 2000, regarding computer security of IIM trust data.
SO ORDERED.